Lonnie Linscomb appeals a district court order granting summary judgment for the defendant after the Commissioner of Social Security denied his application for social security disability benefits. Neither counsel has objected to the waiver of oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In 1997, Linscomb filed his application for disability benefits, alleging that he suffered from back problems. Upon review of Linscomb’s application, the administrative law judge (ALJ) concluded that he suffered from the severe impairments of lower back pain and chest pain, but he did not have an impairment or combination of impairments that met or equaled the requirements set forth in the Commissioner’s Listing of Impairments. The ALJ also concluded that Linscomb retained the ability to perform a limited range of light work. In light of his residual functional capacity (RFC), the ALJ determined that, while Linscomb could not perform his past relevant work, he was able to perform other work available in the national and regional economy. Therefore, Linscomb was not disabled.
Following the Appeals Council’s decision affirming the ALJ’s determination, Linscomb sought judicial review of the Commissioner’s decision. Over his objections, the district court adopted the magistrate judge’s report and recommendation, concluded that substantial evidence existed to support the Commissioner’s decision, and the court granted summary judgment for the defendant. In this timely appeal, Linscomb argues that: 1) substantial evidence does not support the ALJ’s decision to reject his claims as not credible; and 2) Listing of Impairment 201.12 directs the conclusion that he is disabled.
Upon review, we conclude that the district court properly affirmed the Commissioner’s decision. Judicial review *266of the Commissioner’s decision is limited to determining whether the Commissioner’s findings are supported by substantial evidence and whether the proper legal standards were employed in reaching the conclusion. Garcia v. Sec’y of Health & Human Servs., 46 F.3d 552, 555 (6th Cir. 1995). Substantial evidence is more than a scintilla of evidence but less than a preponderance, Bell v. Comm’r of Soc. Sec., 105 F.3d 244, 245 (6th Cir.1996), and is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir.2001). If supported by substantial evidence, the Commissioner’s decision must be affirmed, even if the reviewing court would decide the case differently, Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir.1994), and even if the claimant’s position is also supported by substantial evidence. Buxton, 246 F.3d at 772; Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir.1993).
While Linscomb argues that the ALJ improperly rejected his testimony as not credible, we cannot review an ALJ’s credibility determination of the claimant’s testimony. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 536 (6th Cir.2001). Further, since Linscomb’s RFC fell between sedentary and fight work, he does not meet the requirements of Listing 201.12. Instead, the ALJ properly followed the procedure set forth in Social Security Ruling 83-12(2)(e) and consulted a vocational expert in reviewing Linscomb’s application.
Accordingly, this court affirms the district court’s judgment.